DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11030789. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a continuation of U.S. Patent No. 11030789 and, although not identical, the claims of the instant application are not patentably indistinct from the claims of patent ‘0789 because they are broader than patent ‘0789.
The claims map to each other as follows:
Instant Application
U.S. Patent No. 11030789
Claim 1:
A method comprising: 





determining a first language of the text string based on a language preference defined by the user account; 

determining a second language associated with the communication session; and 

translating the text string from the first language to the second language.


Claim 1:
A method comprising: 



determining detecting a first language of the message content based on the language preference first text string; 

determining a second language associated with the communication session; 

translating the first text string to a second text string based on the second language; generating an avatar based on the facial tracking data; and 

causing display of a presentation of the message content at the client device, the presentation of the message content 
Claim 2: The method of claim 1, wherein the method further comprises: causing display of a presentation of the text string based on the translating the text string from the first language to the second language.
Claim 1: causing display of a presentation of the message content at the client device, the presentation of the message content comprising a display of the avatar that includes the second text string.
Claim 3
Claim 3
Claim 4
Claim 1
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 1
Claim 9
Claim 8
Claim 10
Claim 10
Claim 11
Claim 8
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 15
Claim 17
Claim 17
Claim 18
Claim 15
Claim 19
Claim 19
Claim 20
Claim 20


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Needham (US 20180089172 A1).
Regarding claim 1, Needham discloses a method (Needham [0023], “a method”) comprising: 
receiving message content from a user account at a client device, the message content including a text string (Needham [0016] “Non-limiting examples of devices which may utilize (receiving message content from a user account at a client device) … the writer U1 may write:”; [0035], “"No worries about the dinner wine choice" (message including a text string)”); 
determining a first language of the text string based on a language preference defined by the user account (Needham [0033], “a language preference component 55 may also report the languages that may be expressed by the writer U1. For example, each user may self-identify their language preferences and those pre-identified preferences may be stored (determining a first language of the text string based on a language preference defined by the user account)”); 
determining a second language associated with the communication session (Needham [0039], “if the language preference component 53 indicates that reader U2 understands … French (determining a second language associated with the communication session)”); and 
translating the text string from the first language to the second language (Needham [0039], “if the language preference component 53 indicates that reader U2 understands … French, … the translator 51 may produce: [0041] "… chacun son gout. (translating the text string from the first language to the second language)”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the embodiments in Needham paragraphs 32-42 to determine the language of a message entered by a user and translate it to another language preferred by another user. This would have been done to facilitate easy communication between users who 
Regarding claim 2, Needham discloses the method of claim 1, and further discloses wherein the method further comprises: 
causing display of a presentation of the text string based on the translating the text string from the first language to the second language (Needham [0044], “a user interface that shows or tells the user … the translation”).
Regarding claim 5, Needham discloses the method of claim 1, 
wherein the communication session comprises a set of messages, and the determining the second language associated with the communication session (Needham [0032], “communication system 50 may enable text messages to be sent from the writer U1, through translation (e.g. translators 51, 52), to the readers U2 and U3.”) includes: 
performing a comparison of at least a portion of the set of messages with a language database (Needham fig. 5; [0032], “communication system 50 may enable text messages to be sent from the writer U1, through translation (e.g. translators 51, 52), to the readers U2 and U3.” [0043], “The language preference database 60 … a monolingual user U.sub.N may have all source languages (set of messages compared and) translated into English while a multilingual user U1 may prefer to have Spanish translated into English and German translated into French.”); and 
determining the second language based on the comparison (Needham [0043], “The language preference database 60 includes the language preferences of multiple users U1 through U.sub.N with different preferences recorded for each user … a monolingual user (determining a second language based on the comparison).”).
Claim 8 recites a system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 8.
Additionally Needham discloses 
a memory (Needham [0017], “random access memory”)
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Needham [0017], “components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device.”)
Claim 9 recites a system which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the system of claim 9.
Claim 12 recites a system which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the system of claim 12.
Claim 15 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of 
Additionally Needham discloses 
a memory (Needham [0017], “random access memory”)
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Needham [0017], “components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device.”)
Claim 16 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the non-transitory machine-readable storage medium of claim 16.
Claim 19 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the non-transitory machine-readable storage medium of claim 19.
Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Needham in view of Brody et al (US 20090094517 A1)
Regarding claim 3, Needham discloses the method of claim 2, but does not disclose wherein the causing display of the presentation of the text string includes: 

However, Brody discloses causing display of a text bubble that includes the presentation of the text string (Brody [0049], “the translated text 16 in the sponsored content text box 14 (a text bubble that includes the presentation of the text string).”)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Needham with Brody to present text in a content box. This would have been done to present the text in a manner that would be easy to distinguish from other objects that may be presented in the displayed content.
Regarding claim 4, Needham discloses the method of claim 2, but does not disclose wherein the causing display of the presentation of the text string includes: 
causing display of an avatar that includes the presentation of the text string.
However, Brody discloses causing display of an avatar that includes the presentation of the text string (Brody [0049], “there is shown the avatar 12 with animated expressions and movements providing the translated text 16 in the sponsored content text box 14. (causing display of an avatar that includes the presentation of the text string).”)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Needham with Brody to present an avatar along with a text message. This would have been done to present a messaging interface that is more intuitive and easy to understand.
Claim 10 recites a system which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the system of claim 10.
Claim 11 recites a system which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the system of claim 11.
Claim 17 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the non-transitory machine-readable storage medium of claim 17.
Claim 18 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory machine-readable storage medium of claim 18.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Needham in view of Li et al (US 20150312523 A1).
Regarding claim 6, Needham discloses the method of claim 1, and further discloses wherein client device is a first client device, the receiving the message content includes receiving the message content from a second client device (Needham [0014], “a communication interface 11 to send and receive electronic representations of messages between at least two users” [0016], “Non-limiting examples of devices which may utilize the mixed-language communication system 10 include a computer, … a smart device”), and the method further comprises: 
but does not disclose

animating a display of an avatar at the first client device based on the set of facial features depicted by the image data.
However, Du discloses
receiving image data from the second client device, the image data depicting a set of facial features (Li fig. 5; [0053], “communication may be initiated between the device and the at least one remote device … A camera in the device may then begin capturing images … image analysis may occur starting with detection/tracking of a face/head in the image … the detected face/head position and/or facial features are converted into Avatar parameters … at least one of the avatar selection or the avatar parameters may be transmitted (image data received from second device).”); and 
animating a display of an avatar at the first client device based on the set of facial features depicted by the image data (Li [0054], “An avatar corresponding to the remote user may then be displayed based on the received remote avatar selection, and may be animated based on the received remote avatar parameters (avatar parameters comprise facial features depicted by the image data).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Needham further with Li, to generate avatars based on user captured images. This would have enhanced Needham by customizing a user’s communication preferences.
Claim 13 recites a system which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the system of claim 13.
Claim 20 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the non-transitory machine-readable storage medium of claim 20.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Needham in view of Al (US 20150332332 A1).
Regarding claim 7, Needham discloses the method of claim 1, but does not disclose wherein 
the message content includes a temporal condition that defines a display period of the message content, and 
wherein the method further comprises: causing display of a presentation of the message content at the client device based on the display period.
However, Al discloses 
the message content includes a temporal condition that defines a display period of the message content (Al [0020], “FIG. 3B depicts the same message display as FIG. 3A, but highlighting the time remaining field 35 of advertisement element 34. A variable but predetermined display duration is associated with the advertising content displayed … The display duration (a temporal condition that defines a display period of the message content) 
wherein the method further comprises: causing display of a presentation of the message content at the client device based on the display period (Al [0020], “When the display duration expires, advertisement element 34 disappears from the message display”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Needham further with Al to provide a display duration for messages. This would enable a provider with the ability to provide selected message to users.
Claim 14 recites a system which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the system of claim 14.
 Conclusion
 See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616